DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph [0030] “connecting plate” is disclosed with reference numeral 4, while the drawings and paragraph [0028] is disclosed with reference numeral 40.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the bulge region and the groove region both located on the outer sidewall are revealed” is indefinite because it is unclear how the bulge and groove region could be located where the outer sidewall is revealed and at same time being located in the interior or inner sidewall of the tray.  Applicant’s written description, paragraph [0010], discloses the bulge region protrudes from the inner sidewall and the groove region is concaved from the inner sidewall.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bontrager (US 2021/0114779) (relying on the filing date from provisional application 62/924,133).
Claim 1
Bontrager discloses a pulp/fiber-molded packaging article (102), integrally formed by a wet fiber/pulp-molding process, capable of carrying a to-be-packaged object thereon, comprising a horizontal bottom wall (112); and a standing lateral wall (114 including rest 152 and parapet 132), integrally and upwardly extended from and around an outermost periphery of the horizontal bottom wall, wherein the standing lateral wall is formed with an inner sidewall (defined by interior of 114) and an outer sidewall (defined by exterior of 114) located opposite to the inner sidewall, the standing lateral wall is formed with transversely cross-sectional thicknesses between the inner sidewall and the outer sidewall, an accommodation space (108) is defined commonly by between the horizontal bottom wall and the standing lateral wall, capable of accommodating the to-be-packaged object therein, and a top opening communicated with the accommodation space is formed adjacent to a top of the standing lateral wall, capable of providing entry or exit of the to-be-packaged object; wherein the standing lateral wall comprises a bulge region (134) located beneath the top opening, and a groove region (defined by area pointed by 156 in figure 3A) located beneath the bulge region, both the bulge region and the groove region are integrally formed side-by-side along a direction in which the standing lateral wall is upwardly extended, the bulge region is formed with a snap-in convex surface (defined by transition between 160 and 158) which is protruded from the inner sidewall toward the accommodation space, and the groove region is formed with a concave surface (162) which is concaved from the inner sidewall toward the outer sidewall, wherein the transversely cross-sectional thickness located at the bulge region is larger than the transversely cross-sectional thickness located at the groove region (see figure 3A), and while the to-be-packaged object enters into the accommodation space capable to oppress the snap-in convex surface, the bulge region is therefore actuated in elastic deformation to reach an outwardly deflected position, and after the to-be-packaged object continues to pass through beside the snap-in convex surface to reach the concave surface of the groove region, the bulge region is rebounded therefore to exert reverse elastic forces on the to-be-packaged object, resulting in a snap-in retention onto the to-be-packaged object, which makes the snap-in convex surface stopping the to-be-packaged object from moving toward the top opening.  Bontrager discloses the tray made from molded fiber material (see [0022]), wherein includes all the structural features required in the claim and capable of holding an object, therefore is capable of performing all the functions of oppressing the snap-in convex surface, exerting reverse elastic forces, resulting in a snap-in retention if an object with proper dimensions of the interior of the tray is placed inside.
Claim 2
Bontrager further discloses the bulge region and the groove region both located on the inner sidewall and/or where the outer sidewall is revealed in a successively-flat curve surface formed along the upwardly-extended direction (see figures 1A and 3A).
Claim 3
Bontrager further discloses an inner contour of the inner sidewall is capable to conforms with an outer contour of the to-be-packaged object.
Claim 4
Bontrager further discloses an upper of the bulge region has a guiding inclined curved plane (160) formed on the inner sidewall, which is capable to be used to direct the to-be-packaged object into the accommodation space by an inclined plane principle (see figure 3A).
Claim 5
Bontrager further discloses the snap-in convex surface of the bulge region is formed in a shape of a snap-in annular bar along an inner circumferential direction of the inner sidewall, and the concave surface of the groove region is formed in a shape of a snap-in annular recess along the inner circumferential direction of the inner sidewall (see figure 3A).



Claim 6
Bontrager further discloses the transversely cross-sectional thickness located at the bulge region is larger than the transversely cross-sectional thickness of the other portions of the standing lateral wall (see figures 1A and 3A).
Claim 7

    PNG
    media_image1.png
    664
    450
    media_image1.png
    Greyscale

Bontrager further discloses a draft direction of the bulge region has a negative draft angle relative to a longitudinal draft direction of the inner sidewall of the standing lateral wall (see figure above).
Claim 8
Bontrager further discloses the concave surface is integrally connected side-by-side with the snap-in convex surface along the upwardly-extended direction of the standing lateral wall (see figure 3A).  Bontrager further discloses the package being integrally formed from a single piece of material (see figures 1A, 2, 4A, and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736